The judgment in this case was affirmed, and motion for rehearing is made by appellant, alleging that the court misconceived the record as to "facts proved and admitted to be true." Preliminary to taking up the question involved in the motion, we desire to correct the former, opinion in setting out the dates of the two indictments, so as to show that the first indictment charged the offense to have been committed on the 10th day of February, 1895, instead of August 10th, 1895. This was a mistake in setting out the dates, which in no wise affects the question at issue. Recurring to the question at issue in the motion for rehearing, we are of opinion, after an examination of the appellant's motion for rehearing, that we were correct in our conception of the record. That portion of the statement of facts relied upon by the appellant to show the error of the court does not sustain him. It shows that it was admitted that the defendant was tried and acquitted on the indictment, a certified copy of which was attached to the defendant's plea of former acquittal; that this case was tried in the justice Court of Precinct No. 3 of Travis County, Texas, and on the charge as set out in said indictment. That indictment, as the indictment in this case, charged a violation of the Sunday law. It is further shown by the said statement of facts, "that the County Attorney asked the witnesses, E.P. Hagler and Look Brush, whether they had seen this defendant's saloon (Silver King), situated on East Sixth street, in the city of Austin, Travis County, Texas, open on any Sunday during the two years prior to the 24th day of February, 1895, for the purpose of traffic." It will *Page 97 
be noticed that this statement as found in the record does not attempt to show that the witnesses testified with reference to the latter matter inquired about. If they answered anything, it is not shown, and we are left to inference as to whether, in the first place, they answered at all, and, in the second place, what that answer was. If they had answered that they had seen him open his saloon some Sunday during the two years prior to the 24th day of February, 1895, still that would not be sufficient, as we understand the rule with reference to proof in cases where jeopardy is pleaded. As stated in the original opinion: "The burden is upon the appellant to prove the truth of his plea. The date as charged in the indictment does not control." It is a matter of proof, and the defendant assumes this in making his plea, and cannot shift this responsibility by simply showing that the question was asked of the witnesses, whether they knew the fact that the defendant's saloon had been opened on some Sunday within the two years previous. The motion for rehearing is overruled.
Motion Overruled.
HURT, Presiding Judge, absent.